101 F.3d 682
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Michael A. LIVECCHE, Jr. and David Francis, Plaintiffs-Appellants,v.COUNTY OF CATTARAUGUS;  Donald E. Furman, CountyAdministrator;  Cattaraugus County Sheriff's Department;Jerry Burrell;  Joseph Keller, Treasurer;  Bernard C.Miller, Real Property Tax Service Director;  Dustman, UnderSheriff;  Buckhardt, Deputy Sheriff;  Thomas Howard, DeputySheriff;  Does # 1-5;  Matson Auction and Real Estate Co.,Auctioneer;  John/Jane Doe # 6, Referee;  William Gross;Don Winship;  Richard A. Gowan, Jr.;  D. John Zimbardi;Howard D. Zollinger;  Gary M. Felton;  Gerard J.Fitzpatrick;  Richard E. Haberer;  Larry G. Mack;  WilliamA. Reynolds;  N.J. Augostin, Jr.;  Richard E. Vossler;Benjamin J. Calabro;  Kenneth W. McClune;  Joseph K. Eade;Marian E. Kramer;  Mary E. Berstein;  Charlotte M.McLaughlin;  Donald F. McClean;  Hobart Hall;  John T.Walgus;  Sandra W. Wyllie, County Legislators, being sued intheir official and/or private capacities, individually,jointly, and severally, Defendants-Appellees.
No. 95-9083.
United States Court of Appeals, Second Circuit.
April 12, 1996.

Appearing for Appellant:  Michael A. LiVecche, Jr., Dayton, New York, pro se, for Appellant LiVecche.
Appearing for Appellees:  Joseph W. Dunbar, Damon & Morey, Buffalo, New York.
W.D.N.Y.
AFFIRMED.
Before OAKES, WINTER and CALABRESI, Circuit Judges.


1
Michael LiVecche appeals from Judge Skretny's dismissal of his civil rights complaint for failure to state a claim.  See Fed.R.Civ.P. 12(b)(6).


2
We review de novo a dismissal pursuant to Rule 12(b)(6).   See, e.g., Sykes v. James, 13 F.3d 515, 518-19 (2d Cir.1993), cert. denied, 114 S. Ct. 2749 (1994).  We consider only those facts alleged in the complaint.   Kopec v. Coughlin, 922 F.2d 152, 153 (2d Cir.1991).  Dismissal pursuant to Rule 12(b)(6) is proper only if, accepting all the facts in the complaint as true, "it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief."   Easton v. Sundram, 947 F.2d 1011, 1015 (2d Cir.1991) (citing  Conley v. Gibson, 355 U.S. 41, 45-46 (1957)), cert. denied, 112 S. Ct. 1943 (1992).


3
LiVecche's claims were properly dismissed.  We therefore affirm for substantially the reasons stated in the Decision and Order of the district court.  See LiVecche v. County of Cattaraugus, No. 94-CV-373S (W.D.N.Y. Sept. 19, 1995).


4
Appellant David Francis, according to LiVecche's brief, "wished not to participate in this appeal."   Davis has not filed a brief or other papers indicating a desire to participate, and we therefore deem his appeal abandoned.   See, e.g., LoSacco v. City of Middleton, 71 F.3d 88, 92 (2d Cir.1995).


5
Affirmed.